 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA                              S2 15-cr-379 (PKC)

              vs.

 JUAN ANTONIO HERNANDEZ
 ALVARADO




                       REPLY IN SUPPORT OF
            MOTION TO SUPPRESS POST-ARREST STATEMENT
               FOR VIOLATING THE NO-CONTACT RULE



                                   Summary

      The government’s opposition forthrightly discloses previously unavailable

toll records, emails and a DEA-6, all of which show that the arresting agents

knew that attorney Retureta represented defendant Hernandez before the

interrogation. We have consolidated the government’s recent disclosures with

the facts from our motion into the following timeline, with hyperlinks to exhibits

that are currently available on Pacer:
  TIME                                  EVENT                                 EVIDENCE
                                      OCT 2016
            • Retureta exchanges text messages with AUSA and DEA Agents  Retureta’s
              Fraga and Gonzalez regarding proffer session in Miami.        Texts
            • Proffer session in Miami attended by Hernandez, Retureta,
                                                                        USA Br. [57:7]
              AUSA, and DEA Agents Fraga & Papadopoulos.
                                      MAY 2017
            • Retureta emails AUSA asking for a call “regarding Tony
              Hernandez.”                                                     Retureta’s
                                                                               Emails
            • AUSA responds to Retureta’s email address proposing time
              for the call.
                                    OCT 2017
                Retureta & Agent Fraga exchange texts about meeting for       AUSA Emails
                                   lunch that same day.
                                           2018
                                       MON NOV 19
                       Hernandez flies from Honduras to Houston                 USA’s
                         on a R/T ticket returning Friday Nov 23              PTD Letter
                                       WEDS NOV 21
                          Grand jury returns sealed indictment.               Indictment
                                      FRIDAY NOV 23
   9:37                Hernandez and travel companion (Pacheco)                 DEA 6
(approx.)                      land at Miami from Houston.                    USA PTD Let
  10:00                          Agents interview Pacheco.                      DEA 6
  11:10     • Agents place Hernandez in interview room.
            • Hernandez “specified that he told his lawyer over a year ago,
                                                                                DEA 6
                that he wanted to cooperate and he ([his]lawyer) told him
                that he would speak with prosecutors but never notified
                Hernandez.”
            • Hernandez states “he had not spoken to ‘Manny’ in over a
                year but would like to call him first.”
11:25-:36                       AUSAs call Agent. (12 mins)                   Toll records
                      AUSAs “gave permission” to phone Retureta                  DEA 6
  11:36            Agent calls Retureta’s cell - no answer – no message       Toll records
  11:38            Agent calls Retureta’s cell - no answer – no message       Toll records
11:40-:42                            Agent calls AUSAs                        Toll records
11:50:52                             AUSAs call Agent                         Toll records
  11:54            Agent calls Retureta’s cell - no answer – no message       Toll records
            • Despite three successive calls so Hernandez could speak with
              his lawyer, the Agent asks Hernandez “if presently had [sic]      DEA 6
              legal representation;” and
               • Hernandez “stated that he did not know.”
12:18-:21 PM                      Agent calls AUSAs (3 mins)                    Toll records
  12:20 PM                         Hernandez fingerprinted                         DEA 6
                           Agents interrogate Hernandez off-video                  DEA 6
  12:35 PM      Agents begin recording Hernandez’ post-arrest interrogation      Transcript
  12:37 PM                               Waiver signed                            Waiver
   1:53 PM                              Interview ends                           Transcript
1:56-2:08 PM                     Agents call AUSAs (22 mins)                    Toll records
   2:41 PM           After hearing from Hernandez’ family of the arrest,
                             Retureta emails Agent Fraga asking,                Fraga Email
                             is he “busy with Tony Hernandez?”
                                         No response.
  2:53 PM      Retureta emails AUSA. Advises, “I continue to represent
               [Hernandez],” that “he does not wish to speak without defense    AUSA Emails
               counsel present ….”
  3:17 PM      Retureta emails Agent Gonzalez asking whether Hernandez is
               detained in Miami. “Please note that I continue to represent      Gonzalez
               him and I ask that there be no questioning outside my              Emails
               presence.”
3:27-:33 PM                       Agents call AUSAs (5 mins)                    Toll records
  3:43 PM      AUSA responds to Retureta’s 2:53 PM email confirming transfer
               to SDNY. No mention of interviewing Hernandez without            AUSA Emails
               Retureta.
8:29-:49 PM                  Agents call AUSA LaRoche (20 mins)                 Toll records
                                          SAT NOV 24
   11:33       Retureta emails Agent Gonzalez, “I met with Tony this morning     Gonzalez
                                           in Miami.                              Emails
                       I appreciate your professionalism with [Tony].”
  2:37 PM           Retureta emails AUSA, asking for copy of indictment         AUSA Emails
  4:20 PM                 AUSA emails Retureta sealed indictment.               AUSA Emails
  4:38 PM      Retureta emails AUSA that “no other attorney represents or has   AUSA Emails
               received authorization to visit Tony” and that he “hope[s] to
               stop” other attorneys “hoping to secure representation of
               Tony” from visiting him.

                                       MON NOV 26
                • Hernandez’ initial appearance in S.D. Fla.                     Doc. 17
                • Retureta enters temporary appearance as counsel.
                • Indictment unsealed.
                                       WEDS NOV 28
                    Retureta files motion for SDNY PHV admission                 Doc. 18
                        “as retained defense counsel of record”
                                   Discussion

      The agents controlled the date and time of the arrest and there was no

emergency necessitating an immediate uncounseled interrogation. The agents

and the prosecutors knew Retureta personally from this case and others. They

knew his email address, office phone and cell number. They had previously met

with, called, texted and emailed Retureta about his client Hernandez in this same

investigation.

      But the no-contact rule stood in the way of an uncounseled custodial

interrogation. If Retureta were to refuse permission, the agents would lose this

valuable opportunity.    So, they called his cell three times within 20 minutes,

each time going directly to voicemail. They did not leave a message, however.

Nor did they call the general line of his office (listed on his email footer and

available on his website), ask to speak with an office assistant or his law partner,

or even send him an email. They did not apply to the Court for permission.

Except in the most perfunctory manner, they did not even wait for Retureta to

call back. (Which would have been magic, since the agents did not leave Retureta

any type of message.) Instead, less than 40 minutes after their last unanswered

call to Retureta’s cell, the agents set out to convince his client to waive his

presence and begin their interrogation. They succeeded.

      As summarized on Annex A, attached hereto, the agents accomplished

this by, at the outset, giving Hernandez flawed legal advice that, having not

spoken with Retureta for a year, he was “not your lawyer today” and “you do not

have representation now.”      Throughout the interview, Hernandez repeatedly

referred to Retureta, his wish that Retureta would “join the process” and his
many discussions with Retureta about continuing the process of cooperating

with the government that he and Retureta had begun in 2016 in Miami.

      Worse, immediately after Hernandez signed the Miranda waiver, the agents

proceeded to elicit two privileged communications from him and then later in the

interview, four more.1   In one instance, the interrogating agent even asked

Hernandez to disclose Retureta’s 2017 legal strategy for cooperation. (“You said

you wanted to begin this process of cooperating one year ago. … What

information were you thinking of cooperating with?”). True, as the government

points out, at the end of the interview Hernandez agreed (“no tengo”) with “at this

time you do not have a lawyer,” which was the last of six propositions contained

in the agent’s final, single, painfully compound, leading question.

      Beyond the above disclosures, the government’s response contains a

glaring omission about the most critical issue. It wryly argues that Hernandez

was not a true client of Retureta but leaves out what instructions the AUSAs

gave to the DEA about contact with a represented party in their several

calls just before and during the interrogation.

      The just-produced DEA-6 likewise omits these critical instructions, stating

only that the AUSAs “gave permission” to call Retureta (but nothing about

obtaining permission to interview his client). What prompted permission to call

this lawyer who the government believed did not really represent this defendant?

      Compounding this omission, both the government’s response and the

DEA-6 fail to mention the 12:18 PM 3-minute call from the DEA to the AUSAs


1 See Annex A hereto, excerpting the transcript of the videotaped portion of the
interrogation. The full transcript was filed with our letter motion. See Doc. 55-1.
(they do mention the other calls). That critical conversation took place between

the final unanswered call to Retureta and the start of the DEA’s post-arrest

interrogation. On that call,

            •   Did the AUSAs green-light the interrogation?

            •   Did they reiterate the requirement of Retureta’s permission?

            •   Or did the agents simply tell the AUSAs that they could not reach
                Retureta and intended to transport Hernandez to the DEA field
                office for booking and processing, without substantive
                interrogation?

      Put another way, one of two things happened here:

            (1) the AUSAs instructed the DEA not to interview Hernandez
                without Retureta’s permission and the DEA did it anyway; or

            (2) the AUSAs gave permission for the interview.

The latter (#2) is unlikely because it would be an inconceivable disregard for the

no-contact rule and such express permission would ordinarily have been

documented in the DEA-6. (After all, the DEA-6 was careful to mention this

detail about receiving permission to call Retureta, something the agents evidently

never needed before according to their informal text messages with him in 2016

and 2017. Why not mention something as important as giving permission to

interview the uncounseled defendant himself?)

      The latter is also unlikely because if the AUSAs actually concluded

(wrongly;2 but concluded anyway) that Retureta no longer represented




2 See Retureta Decl., ¶ 2 (affirming his representation of Hernandez “continuously from
2016 through February 2019). Cf. Model R. Prof. Cond. 1.16(d); In re Payne, 707 F.3d 195
(2d Cir. 2013) (“counsel may not end the representation of a client without taking
affirmative action”); In re Fengling Liu, 664 F.3d 367 384 (2d Cir. 2011) (“A lawyer may
not withdraw from employment ‘until the lawyer has taken steps to the extent reasonably
Hernandez and green-lit the interrogation, they surely would have warned the

agents to take every conceivable precaution to avoid eliciting privileged attorney-

client communications during the interrogation. We know this did not happen

because:

              (a) the agents never warned Hernandez not to make such
                  disclosures; and

              (b) six times during the interview, uncounseled Hernandez
                  disclosed privileged communications with his lawyer.

Accordingly, we must conclude that the AUSAs complied with their ethical duties

but the well-meaning agents, perhaps out of confusion, excitement or

inexperience, did not recognize the gravity of violating the no-contact rule.

       The government’s response writes around this problem, gingerly avoiding

disclosure of any disconnect between the AUSAs’ instructions and the DEA’s

execution. Given the professional consequences of this issue and our obvious

reluctance to accuse agents of misconduct or neglect, or call our opposing

counsel to the stand, we emailed the AUSAs last week asking them to simply tell

us what really happened so we could stipulate to a timeline. They declined.

Accordingly, a hearing will be necessary.

                                    Legal Analysis

       A half-hearted bow towards getting a lawyer’s permission to conduct an

uncounseled custodial interrogation of his client is not the same as getting

permission. It is irrelevant whether Hernandez waived his lawyer’s presence. It




practicable to avoid foreseeable prejudice to the rights of the client, including giving due
notice to the client ….”).
was not up to him. The no-contact rule “applies even though the represented

party initiates or consents to the communication.” 3

        The United States District Court in U.S. v. Koerber, 996 F. Supp.2d 1207

(D. Utah 2013), suppressed the defendant’s uncounseled statement under

indistinguishable      circumstances.       The   Court   found   that,   through

correspondence in March 2007 and March 2008, the government knew that the

defendant was represented by counsel such that a year later (February 2009), it

should not have interviewed him without his lawyer’s permission.

        That timeline is indistinguishable. Here, the government knew from the

October 2016 Miami meeting and the March 2017 emails that Hernandez was

still represented in 2018. Just minutes after the interview, Retureta reiterated

the relationship and denied permission for an interview in emails to the agent

and then to the AUSA.

        Whatever position the government takes today, the day after Hernandez’

arrest (Saturday), the AUSA was so confident that Retureta was his lawyer that

the AUSA emailed him a sealed Grand Jury indictment; otherwise, a Rule 6

violation. That same day, Retureta conducted a legal visit with Hernandez at

FDC-Miami.         And   that Monday, Retureta      attended   Hernandez’   initial

appearance, announced himself as attorney of record, executed the S.D. Florida

temporary appearance form and filed it with the Court.            Two days later

(Wednesday), Retureta noticed his appearance for Hernandez in this S.D.N.Y.

case.



3   N.Y. Rule Prof. Cond. 4.2(a), cmt. 3.
        The agent’s three calls to Retureta’s cell phone, with no serious effort to

reach him or leave a message or permit time for a return call, hearkens to the

Koerber court’s comment that “the way it was approached at least allows an

inference that [the agents] didn’t want to get that response, they wanted to be

coy and say, can we justify saying that he’s not represented so we can interview

him.”4 Koerber excluded the statement under the Due Process Clause of the

Fifth Amendment (although not the Sixth Amendment, because Koerber was not

in custody at the time of the interrogation) because the Department of Justice

failed to follow its own procedures and violated 28 U.S.C. 530B (“McDade

Amendment” or “Citizen’s Protection Act of 1999”).5

        We cannot find a single federal case reaching the opposite result under the

circumstances presented here -- denying suppression of a post-indictment

custodial interrogation of a party without the permission of counsel the agents

knew about. Perhaps that is because, given the clear command of the Justice

Department Manual, uniform state bar rules and a federal statute all prohibiting

such conduct, it should never happen.




4   Id. at 1223.

5 Id. at 1242 (holding that under the Protection Act, “a prosecutor’s failure to
comply with the applicable no-contact rule is now also a violation of federal
statute” and observing that the statute applies with equal force to “an
investigative agent acting under the attorney’s supervision,” citing 28 CFR § 77.4
and the alter-ego doctrine, discussed in our letter motion, DE 55:8 & n.5). See
also, United States v. Esformes, 16-20549-CR, 2018 WL 5919517, at *17 (S.D.
Fla. Nov. 13, 2018) (“[W]hen government lawyers are conducting covert
investigations, they as well as courts and other lawyers need and, are entitled to
have, a bright-line rule separating ethical from unethical behavior. … That line
is the arrest or indictment of the represented person.”).
      Recently, the United States District Court for the Eastern District of New

York declined to suppress the defendant’s pre-indictment (non-custodial)

statements to the FBI based on an alleged violation of the no-contact rule. See

United States v. Walker, 18-CR-087 (JMA), 2019 WL 1876873, at *7 (E.D.N.Y.

Apr. 26, 2019). In that case, however, the Court found no Rule 4.2 violation on

facts that are readily distinguishable:

            (a) the prosecutor did not know that the defendant was represented
                by counsel in the same matter;

            (b) the interview was pre-indictment;

            (c) after the defendant asked to speak with his lawyer, “the FBI
                agents merely showed him certain evidence and advised him,
                on more than [one] occasion not to comment.”6




6 Id. at *7. The Court then added without analysis or discussion dictum that
“even if Rule 4.2 was violated here, based on the facts set forth above, I find, in
my discretion, that this is not a case where suppression or dismissal is
warranted to remedy any such violation.” Id. Like Walker, there are numerous
cases that decline to find a Rule 4.2 or § 530B violation when the interview is
pre-indictment and non-custodial. See, e.g., United States v. Sabean, 2016 WL
5721135, at *6-7 (D. Me. Oct. 3, 2016) (citing such cases and finding that Rule
4.2 was not violated by an “overt, preindictment, noncustodial interview” that
“took place at the Defendant’s place of business and at his convenience”). Those
cases are inapposite because Hernandez’ was a post-indictment custodial
interrogation about the same matter for which the government knew the
defendant had a lawyer.
                                  Conclusion

      Some prefer to ask for forgiveness than for permission. There is no way to

look at this case except as a violation of New York and Justice Department no-

contact rules and therefore, 28 U.S.C. § 530B, warranting suppression. This

was a post-indictment custodial interrogation, at a time and place selected by

the government, of a defendant who was long-represented by a lawyer, who was

well-known to the government to represent him, in the same matter. Only that

lawyer had the right to waive his presence.

      The government’s conduct shows that it knew about the representation --

by calling Retureta three times and, after the interview, emailing the sealed

indictment to him.      Those calls, without messages and followed almost

immediately by interrogation, were mere feints at permission. But no matter the

government’s good or bad faith, Rule 4.2, Justice Department guidelines and the

Citizen’s Protection Act forbade interrogation without prior permission from

Retureta. A hearing on the prosecutors’ instructions to the agents will only

underscore what is now obvious:      the prosecution team not only had every

objective reason to believe, but in fact they subjectively believed that Hernandez

had a lawyer when they arrested him.

      This conduct requires suppression (and an apology).

                                              Respectfully submitted,

                                              TEIN MALONE     PLLC


                                        By: /s/ Michael R. Tein
                                           Michael R. Tein, Esq.
                                           Fla. Bar No. 993522
                                           Mass. BBO No. 563029
                                           Admitted pro hac vice
                                         tein@teinmalone.com
                                         T. Omar Malone, Esq.
                                         N.Y. Bar No. TM7977
                                         3059 Grand Avenue, Suite 340
                                         Coconut Grove, Florida 33133
                                         Tel.: 305.442.1101



                           Certificate of Service

I hereby certify that a copy of this reply was served via CM/ECF on June 11, 2019.

                            /s/ Michael R. Tein
ANNEX A
            EXCERPTS FROM HERNANDEZ’ POST-ARREST INTERROGATION

       At the start of the video, the agent tells Hernandez that he called Retureta “but he did not
       answer” and that “you do not have legal representation now” but “you will be talking to a
       lawyer in the future”

MV1 Hoy es, hoy es el veintitrés de noviembre              Today is, is November the twenty-third,
    de dos mil dieciocho. Son las doce y                   two thousand and eighteen. It is half past
    media, doce y treinta y cinco de la tarde.             twelve, twelve thirty-five in the afternoon.
    Sólo quiero que ... repetir aquí lo que usted          I just want to ... to repeat here what you
    me dijo anteriormente. Que usted quiere                told me earlier. That you wish to proceed
    proceder y dar una declaración y hablar                and make a statement and talk with us.
    con nosotros. No tiene representación                  You do not have legal representation
    legal hoy ... ahora. Eh ... Vas a hablar con           today ... now. Huh ... You will be talking
    un abogado en el futuro, pero quieres                  to a lawyer in the future, but you wish to
    empezar este proceso ahora.                            start this process now.

MV2 Así es. Quiero empezar.                                That’s right. I want to start.

MV1 Y llamamos varias veces al señor Retureta              And we called Mr. Retureta several times
    pero no contestó. Pero todavía quieres                 but he did not answer. But you still wish
    seguir adelante.                                       to go ahead.

MV2 Quiero.                                                I do.

                                                     ***

       The agent then instructs Hernandez that Retureta “is not your lawyer today … until you talk
       to him again.” Hernandez reiterates that Retureta was “handling the matter” but he “lost
       touch with him.” He adds, “Let’s hope that he will join the process.”

MV1 ¿Cuándo es la última vez que usted                     When was the last time that you spoke
    habló con el abogado?                                  with the lawyer?

MV2 Creo que ... hace un año.                              I think it was ... one year ago.

MV1 ¿Hace un año?                                          One year ago?

MV2 Sí. (Unintelligible)                                   Yes. (Unintelligible)

MV1 Entonces no es tu abogado hoy en día ...               Then he is not your lawyer today … until
    hasta que usted hable con él de nuevo.                 you talk to him again.

MV2 Hasta que hable con él de nuevo. Él es el              Until I talk to him again. He is the one who
    que estaba llevando el tema primero y ...              was handling the matter first …
MV1 Ajá                                                  Aha

MV2 ... pero he perdido el contacto con él.              ... but I have lost touch with him. Let’s
    Esperemos que se ... que se agregue él               hope that he ... that he will join the
    al proceso.                                          process.

                                                   ***

       Immediately after the reading and waiving of rights, the agent elicits two privileged
       communications between Hernandez and his lawyer:

MV1 Y creo que dijiste algo alrededor de                 And I believe that you said something about
    que quieres empezar este proceso de                  your wishing to start this cooperation
    cooperación de ... ya hace tiempo.                   process sin... since some time ago.

MV2 Sí, lo que hablaba con el abogado                    Yes, what I was discussing with Attorney
    Retureta era que yo estaba dispuesto a               Retureta was that I was prepared to come
    venirme para acá por si ustedes querían              over here in case you all wanted to
    seguir teniendo algunas aclaraciones o               continue having some clarifications or
    que yo siguiera respondiendo algunas                 for me to continue answering questions
    interrogantes de ustedes. Y en eso, pues,            from you all. And at that time, why, the
    me dijo el abogado: “Esperemos, que                  lawyer told me: “Let’s wait; they will
    ellos nos van a avisar”. Y pasó el                   let us know.” And time went by and …
    tiempo y ... perdí contacto con el abogado           I lost touch with the lawyer. And … and
     y ... y pasó lo de hoy.                             what happened today happened.


                                                   ***

       Four more times, Hernandez answers questions by revealing privileged communications:

MV2 Sí, era lo que yo le decía a Manny. “Manny”,         Yes, that’s what I would tell Manny.
    le digo, “¿en qué participé yo en esos               “Manny,” I says to him, “how did I
    trasiegos, en lo que sea? No sé. Contámelo.          participate in those comings and goings,
    Pues sí, yo quisiera saber de qué ... con            in whatever? I don’t know. You tell me.

                                                   ***
MV2 Sí. Era por eso cuando yo le decía Manny:            Yes. That’s why when I was telling Manny:
    “Manny, la gente sabe porque salieron en             “Manny, people know because they went on
    los medios diciendo que yo había venido.”            the media saying that I had come over.”
    Que dijeron que nunca vine.                          That they said I never came.
                                                   ***

MV2 Yo, por eso, desde la vez pasada ... “Yo             That’s why, since the last time, I … “I want
    quiero saber”, le digo a Manny. “¿Qué es             to know,” I says to Manny. “What can I
       lo que puedo apoyar? ¿De qué es de lo que          support? What I am being accused of? To
       me están acusando? Para poder ...”                 be able to ...”

                                                    ***

MV2 Sí, pero como le repito, no, no puedo ...             Yes, but as I have told you before, I cannot
    no puedo ... Y... Y lo mismo les dije a ...           ... I cannot ... And I said the same thing to
                                                          …

                                                    ***

       In one instance, the agent even asks Hernandez to explain his legal strategy for cooperation:

MV1 Usted dijo que quería empezar este                    You said you wanted to begin this process of
    proceso de colaboración hace un año ...               cooperation one year ago ...

MV2 Sí                                                    Yes

MV1 ¿Con qué información estabas pensando                 What information were you thinking of
    colaborar?                                            cooperating with?

                                                    ***


       The agent concludes the interview stating that Hernandez literally has no lawyer “at this time,”
       which truism Hernandez confirms:

MV1 Sin ninguna presión. Usted lo hizo                    With no pressure. You did it voluntarily.
    voluntariamente. Confirmaste que no                   You confirmed that you didn’t have a
    tenías ningún abogado. Piensas a ...                  lawyer. You’re thinking of ... calling
    llamar al abogado, a consultar, a buscar              the lawyer, to consult, to look for a
    un abogado, pero en ese momento no                    lawyer, but at this time you do not have
    tienes abogado.                                       a lawyer.

MV2 No tengo.                                             I do not.
